Citation Nr: 0822649	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a compensable evaluation for allergic 
rhinitis.

2.	Entitlement to a compensable evaluation for sleep apnea.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1988.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for allergic rhinitis and sleep apnea, both evaluated as 
noncompensably disabling from December 30, 2003.  The veteran 
perfected an appeal of the decision seeking higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.	Medical evidence of record does not show the presence of 
nasal polyps or greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.

2.	Medical evidence of record prior to March 1, 2006, shows 
the veteran's sleep apnea as asymptomatic.

3.	Medical evidence of record after March 1, 2006, shows the 
veteran's sleep apnea as characterized by persistent day-
time hypersomnolence.


CONCLUSIONS OF LAW

1.	The scheduler criteria for a compensable evaluation for 
allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code (DC) 6522 
(2007).

2.	Prior to March 1, 2006, the scheduler criteria for a 
compensable evaluation for sleep apnea are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, DC 6847.

3.	After March 1, 2006, the scheduler criteria for a 30 
percent evaluation for sleep apnea are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.97, DC 6847.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in March 2004 and 
subsequent development notices in March 2006 and October 
2006, which essentially satisfied the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

That notwithstanding, it is well to observe that service 
connection for allergic rhinitis and sleep apnea has been 
established and initial ratings for such conditions have been 
assigned.  The veteran has been awarded the benefits sought, 
and his claims have been substantiated.  As such, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims.  Dunlap v. 
Nicholson, 21 Vet. App. at 119 (citing Dingess v. Nicholson, 
19 Vet. App. at 491).  Thus, the purpose for which such 
notice was intended has been fulfilled, and section 5103(a) 
notice is no longer required as to such matters.  See 
Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his allergic rhinitis and sleep apnea and assigning initial 
disability rating for these conditions, the veteran filed a 
notice of disagreement contesting the initial rating 
determinations.  The RO furnished the veteran a statement of 
the case that addressed the initial ratings assigned 
including notice of the criteria for higher ratings for these 
conditions, and provided the veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A.  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, supra.  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable.  Fenderson at 126.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Allergic rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent 
disabling.  Allergic rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97, DC 6522.

Sleep apnea that is asymptomatic but with documented sleep 
disorder breathing is rated noncompensably (0 percent) 
disabling.  Sleep apnea with persistent day-time 
hypersomnolence is rated 30 percent disabling.  Sleep apnea 
that requires the use of a breathing assistance device such 
as continuous airway pressure (CPAP) machine is rated 50 
percent disabling.  Sleep apnea that manifests chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requires tracheostomy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97, DC 6847.



Allergic Rhinitis Claim

In a February 2006 rating decision, the veteran's allergic 
rhinitis was evaluated as noncompensably disabling, effective 
December 30, 2003, under 38 C.F.R. § 4.97, DC 6522.  The 
veteran appealed for a higher initial rating.  See Fenderson, 
supra.

In order for the veteran's allergic rhinitis to warrant a 
compensable rating, the medical evidence must show a greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  
The record does not reflect any findings of polyps or severe 
obstruction of the nasal passage.  While the Board 
acknowledges that the veteran suffers from symptoms such as 
nasal drainage, these symptoms are not sufficient to warrant 
a compensable evaluation.

Given this evidence, the Board finds that at no time since 
the effective date of service connection, December 30, 2003, 
has the veteran's allergic rhinitis met or nearly 
approximated the criteria for a compensable rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  See Fenderson, supra.

Sleep Apnea Claim Before March 1, 2006

In a February 2006 rating decision, the veteran's sleep apnea 
was evaluated as noncompensably disabling, effective December 
30, 2003, under 38 C.F.R. § 4.97, DC 6847.  The veteran 
appealed for a higher initial rating.  See Fenderson, supra.

In order to warrant a compensable rating, the veteran must 
show that he sleep apnea is characterized by persistent day-
time hypersomnolence, or drowsiness.  In an August 2005 
letter, Dr. M.O. observed, "[the veteran's] allergic 
rhinitis is well controlled and as a result his sleep apnea 
is quiescent.  In my medical opinion as a physician Board 
Certified in Allergy & Immunology, [the veteran] will remain 
well controlled on his current medical regime."  The 
February 2006 VA medical examination confirms this and refers 
to Dr. M.O.'s letter.

Based on the above, the Board finds no basis for the 
assignment of an initial compensable rating for sleep apnea 
before March 1, 2006.

Sleep Apnea Claim After March 1, 2006

In his March 1, 2006 statement, the veteran admitted to 
discontinuing the medications prescribed for his allergic 
rhinitis citing nasal bleeding and vertigo as side effects of 
the medication.  These assertions were confirmed by an April 
2006 letter from Dr. P.R., who noted that the veteran was on 
medication for his allergic rhinitis but discontinued use 
because of side effects, such as epistaxis and excessive 
drying of the nasal mucosa.  Dr. P.R. further noted that 
stopping medication "has aggravated [the veteran's] sleep 
apnea and he suffers from daytime drowsiness."  As mentioned 
above, the requirement for a 30 percent rating is persistent 
daytime hypersomnolence.  The veteran's current daytime 
drowsiness satisfies that requirement and, therefore, a 30 
percent rating is warranted.

The next higher evaluation of 50 percent disabling requires 
the use of a breathing assistance device such as continuous 
airway pressure (CPAP) machine.  In a February 2005 letter, 
Dr. P.R. states that the veteran was prescribed a CPAP 
machine in order to receive "a FAA waiver which allowed him 
to continue to fly and keep an active FAA Medical 
Certificate."  According to his January 2007 letter, the 
veteran attempted to use a CPAP machine, but found that the 
machine actually hindered his ability to sleep.  He was no 
prescribed an alternate breathing machine when he 
discontinued use of the CPAP.  Based on the above, the Board 
finds that the veteran's sleep apnea is severe enough to 
require the use of a breathing assistance device and therefor 
an evaluation of 50 percent disabling is not warranted.

Overall, the evidence supports an evaluation of 30 percent 
for sleep apnea after March 1, 2006 and, to that extent, the 
appeal is granted.




ORDER

Entitlement to a compensable evaluation for allergic rhinitis 
is denied.

Entitlement to a compensable evaluation for sleep apnea, 
prior to March 1, 2006, is denied.

Entitlement to a 30 percent evaluation for sleep apnea, after 
March 1, 2006, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


